El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
En 28 de agosto de 1914 Angélica Alvarado radicó una demanda en la Corte de Distrito de Aguadilla contra Her-minio López como único heredero de Eurípides López; que dicho Eurípides López y ella habían tenido, relaciones car-nales y como consecuencia de estas relaciones nació la niña Herminia; que ambos padres eran solteros y podían contraer matrimonio sin impedimento alguno, y otras alegaciones se-mejantes, al efecto de obligar a que se hiciera un reconoci-miento por Herminio López de que Herminia Alvarado' era hija natural de Eurípides López. Los autos muestran que hubo una contestación y juicio y que la Corte de Distrito de Aguadilla dictó sentencia a favor de Herminio López, deman-dado en este pleito.
El día 15 de mayo de 1917 fué radicada la presente' de-manda en la Corte de Distrito de Aguadilla y trasladado sub-siguientemente el caso a la de Mayaguez. La demanda fué posteriormente enmendada y es sustancialmente como sigue: (1) Que el demandante Dionisio Ulises Pabón es el defensor de la niña Herminia, conocida por Herminia Alvarado, de siete años de edad, y el demandante está autorizado para entablar a nombre de ella este litigio según consta en la or-den dictada por la Corte de Distrito de Aguadilla con fecha 15 de marzo de 1917, en el caso civil ex parte No. 2351; (2) que la citada Herminia es de filiación ilegítima y no- fué re-conocida como hija por ninguno de sus padres, ni en el acta de su nacimiento ni en escritura pública ni en otra forma solemne; (3) que con fecha 28 de agosto de 1914 la ahora demandada Angélica Alvarado, que residía en Lajas, alegando que era madre de Herminia Alvarado, pero sin expresar si era madre legítima o natural reconocida, presentó una de-manda ante la Corte de Distrito de Aguadilla para justificar .que dicha niña Herminia conocida por Herminia Alvarado, era hija natural de Eurípides López, y solicitó en la demanda que la corte dictara sentencia declarando a la citada Her*581minia Alvarado hija natural reconocida de Eurípides López; que tal demanda no estaba jurada y lleva el número 1824 de asuntos civiles de dicha Corte de Distrito de Aguadilla y fue establecida contra dicho Herminio López en su carácter de único heredero de su hermano Eurípides López que falleció el 13 de enero de 1914; (4) que a pesar de que la deman-dante y el demandado en el pleito de filiación de referencia eran residentes' del Distrito Judicial de Mayagüez, sometié-ronse por causas que ignora el demandante a la jurisdicción de la Corte de Distrito de Aguadilla, y celebrado el juicio, dicha corte dictó sentencia final en 20 de octubre de 1914 de-sestimando la demanda; (5) alega el demandante que Angé-lica Alvarado no era ni es madre legítima ni natural recono-cida de Herminia Alvarado y que todos los procedimientos ■habidos en el pleito sobre filiación paterna de la niña Herminia, como hasta ahora han sido especificados, adolecen de vicio de nulidad y son nulos por haber sido instituidos por persona que no tenía capacidad legal para tramitarlos y por no haber prestado consentimiento en legal forma la citada niña Herminia, y que tales procedimientos fueron llevados a cabo por Angélica Alvarado y por Herminia. Alvarado," me-diante acuerdo entre las dos, sabiendo ambas según informa-ción que el- demandante cree cierta, que la citada Angélica Alvarado no tenía capacidad legal para tramitarlos y el de-mandante suplicó a la corte que dictara sentencia decretando la nulidad de todos los procedimientos habidos en el pleito civil No. 1824 de la Corte de Distrito de Aguadilla.
En diez de febrero de 1919 cuando el caso fue llamado a juicio el demandante presentó la orden de la Corte de Dis-trito de Aguadilla dictada en el caso civil No. 2351 por ía que se autorizaba a dicho Dionisio TJlises Pabón a establecer varias acciones. El demandante presentó entonces el acta de nacimiento de Herminia Alvarado en la cual se expresaba que en el pueblo de Lajas, Carlos E. Irizarry, vecino de Lajas, como encargado para hacerlo, inscribe el nacimiento de una hembra y'que dicha niña es hija natural de Angélica *582Alvarado, suscribiendo varios testigos el acta, que fue debi-damente inscrita en el municipio. Esta comparecencia de (Jarlos E. Irizarry fné liecha en 9 de julio de 1909 y también se hacía constar en dicha acta que la niña nació el día pri-mero de maj'o del mismo año. Entonces se ofrecieron como prueba los procedimientos del pleito anterior en unión de la sentencia de la Corte de Aguadilla; después una certificación del secretario de la Corte de .Distrito de Aguadilla creditiva de que en el pleito anterior ninguna de las partes presentaron prueba clocumentaf. Sigue entonces la declaración de la tes-tigo Angélica Alvarado que dijo que no compareció ante nin-gún notario a reconocer la niña y que ella nunca la recono-ció ante la Corte de Distrito de Aguadilla. Con eso quedó terminada la prueba del demandante. La parte demandada empezó por presentar la solicitud de Dionisio Ulises Pabón para que se le nombrara defensor la que comprendía casi la misma exposición de hechos que los referidos en la de-manda enmendada, siendo la alegación principal que la niña carece de padres que la hubieran reconocido legalmentc. En-tonces el demandado presentó también el acta de nacimiento, la orden de la corte, los procedimientos del pleito anterior y la sentencia de la Corte de Distrito de Aguadilla. Sigue la declaración del testigo William J. Santos, tendente a mos-trar que Leopoldo Feliú estaba debidamente autorizado para radicar la acción a nombre de Angélica Alvarado y una de-claración semejante prestada por Benito Forés, habiendo pre-sentado también la parte demandada algunas copias de escri-turas del registro de la propiedad en las que Angélica Ai-varado actuó a nombre de su hija Herminia; luego Angélica Alvarado fue a la silla testifical para decir que Herminia Ai-varado era su-hija y vivía con ella desde que nació y que entonces vivía con ella; declaró luego Dionisio Ulises Pabón a nombre de los demandados e hizo constar que todos los documentos presentados por Angélica Alvarado en el pleito habían sido preparados por él. La Corte de Distrito de Ma-yagüez dictó .sentencia. a favor del demandante. Entre las *583alegaciones de los demandados además de la contestación ha-bía tina excepción previa. El apelante alegó que la demanda no determinaba una causa de acción.
La sentencia debe ser revocada y aunque la mayoría de las cuestiones han sido promovidas por el apelante, por ra-zón de conveniencia las consideraremos en un orden algo diferente.
Aunque tal vez Dionisio TJlises Pabón tenía prima facie facultad para representar a la hija por razón de sus mani-festaciones ante la Corte de Distrito de Aguaclilla, la prueba revela que él carecía de tal facultad porque la hija tenía ma-dre natural que la había reconocido legalmente, De acuerdo con el Código Civil y el de Enjuiciamiento Civil la facul-tad para nombrar a un defensor existe solamente cuando no hay tutor natural o cuando éste por alguna razón está in-capacitado o imposibilitado. Si Angélica Alvarado es la ma-dre natural de esta niña y la ha reconocido legalmente, de los autos no aparece absolutamente nada por qué otra persona ha de radicar una acción a nombre de ella.
El Código Civil habla en varios sitios del reconocimiento por cualquiera de los padres pero podemos dudar si una ma-dre natural que tiene la custodia de la hija no puede ser considerada como que la ha reconocido si la mantiene y sus-tenta. Nos inclinamos a creer que la madre en estas circuns-tancias tiene la patria potestad sóbrela hija hasta tal punto que puede presentar una acción, pero no queremos insistir en este punto. La madre prima facie reconoció a la hija en la fecha de su nacimiento como aparece del acta de naci-miento presentada por ambas partes en este caso. Es cierto que la madre no compareció personalmente en el registro, -pero de la certificación aparece que la persona que fué allí estaba encargada de inscribir el nacimiento de la misma. Sedentemente hemos declarado en el caso de Ex parte Otero y Striker v. El Pueblo, 27 D. P. R. 340, que el registro pa-rroquial es prueba prima facie del reconocimiento hecho por la madre y una regla semejante parece ser de aplicación al *584registro civil. Eso por sí sería suficiente razón para demos-trar que Angélica Alvarado reconoció a su hija. No se hizo demostración alguna en el juicio de que esta inscripción so hiciera sin el consentimiento de la madre. Ella meramente manifestó que no compareció allí.
La radicación del pleito anterior en Aguadilla era un re-conocimiento por parte de la madre. Una demanda presen-tada por un abogado que está autorizado es un documento público solemne y ya que técnicamente se le deba tener por tal documento o no es un acto solemne para el cual no es necesario ningún estatuto especial. Si no había alguna otra razón Angélica Alvarado está impedida de negar en contra de Herminio López que ella era la madre natural reconocida ele la niña y que estableció la acción a nombre de ella.
Asimismo aparece de los autos que Angélica Alvarado ad-quirió bienes a su nombre y en el de su dicha menor Herminia y que también vendió cañas por escritura pública pro-cedentes de una propiedad inscrita a su nombre y en el de Herminia.
También hacemos mención, aunque no basamos nuestra decisión en este aspecto ele la ley, de que la niña nació en el año 1909 después ele haber .empezado a regir él código de 1902 y antes de ser reformado en estos particulares por la ley de 1911. El artículo 187 de ese código prescribe que el hijo ilegítimo puede ser reconocido de cualquier modo por el padre y la madre conjuntamente o por uno solo de ellos. Se verá pues, que Angélica Alvarado admite el hecho de haber reconocido a la niña desde la fecha de su nacimiento.
La excepción previa en este caso era válida porque un de-mandante que pretende que se anule una sentencia debe de-mostrar que tiene interés en el asunto. Un hijo ilegítimo solo puede tener interés en anular una sentencia por ía que se declara que no es hijo natural, demostrando en realidad de verdad que es tal hijo natural. Si se examina la demanda se verá que no-hay en ella ninguna alegación de que Herminia Alvarado es hija de padres que a la fecha de su con-*585cepción eran solteros y podían contraer matrimonio sin dis-pensa, ni ninguna otra alegación semejante. En la demanda debieron haberse alegado hechos demostrativos de que Herminia 'Alvarado era hija natural de padres cuyos nombres se mencionaron o se alegaba eran desconocidos del demandante. La demanda también era defectuosa por otra razón que tal vez es igual o semejante al fundamento que alega el apelante. Herminio López no estaba obligado por los procedimientos ex parte de Dionisio Ulises Pabón. Por tanto, la demanda debió haber alegado hechos por los cuales se hacía necesario a Pabón solicitar y obtener una orden nombrándole defensor.
Considerado el hecho de que había una madre reconocida como aparece demostrado por la prueba, era imposible dejar sin efecto la sentencia de la Corte de Distrito de Aguadilla sin demostrarse de algún modo que Herminio López y An-gélica Alvarado conspiraron o cometieron fraudes. Los pre-ceptos de lá ley que autorizan a una madre natural a esta-blecer una acción sin un requisito previo solemne son todos en favor de los hijos naturales. Las cuestiones promovidas por el apelado en este caso, de ser válidas, podrían servirle a un padre natural. Si hubo en realidad de verdad un fraude en este caso había medios para proteger a la hija, pero a falta de una alegación y prueba de fraude, como hemos dicho, la sentencia de la Corte de Distrito de Aguadilla debe sub-sistir.
La sentencia de la Corte de Distrito de Mayagüez debe ser revocada y desestimada la demanda.

Revocada la sentencia apelada y desestimada la demanda sin costas.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.